DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-14 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 13-14 recite, “determination of natural behavior and non-natural behavior depending on said comparison of the real-time data and historical data of the behavioral parameter.” As described on page 21, lines 14-15 of the Specification, “using a database alone has limitations, as the behavior of each individual user can vary significantly from what is ‘typical.’” Thus, what is “natural” for one user may seem odd or “unnatural” for another user who prefers a different activity, and vice versa. It is unclear what is included within the scope of “natural behavior and non-natural behavior.”	Claim 6 recites, “historical data associated with a classifier indicative of non-natural behavior or natural behavior are compared to the detected real-time data to identify a set of historical data closest to the real-time data, wherein natural or non-natural behavior is determined on the basis of the classifier of the closest set of historical data.” As described on page 21, lines 14-15 of the Specification, ‘using a database alone has limitations, as the behavior of each individual user can vary significantly from what is “typical.”’ Thus, what is “natural” for one user may seem odd or “unnatural” for another user who prefers a different activity, and vice versa. It is unclear what is included within the scope of “natural behavior and non-natural behavior.”	Claim 13 recites, “upon detection of non-natural behavior, at least one working parameter of the personal care device is modified, wherein upon modification of such at least one working parameter, at least one user’s behavior parameter characterizing the user’s behavior after modification of said working parameter is detected by at least one detector when handling the personal care device after modification of the working parameter…” As described on page 21, lines 14-15 of the Specification, ‘using a database alone has limitations, as the behavior of each individual user can vary significantly from what is “typical.”’ Thus, what is “natural” for one user may seem odd or “unnatural” for another user who prefers a different activity, and vice versa. It is unclear what is included within the scope of “natural behavior and non-natural behavior.” 	Claim 14 lines 1-2 recite, “upon detecting of non-natural behavior, feedback information is given to the user in response to the non-natural behavior…” As described on page 21, lines 14-15 of the Specification, ‘using a database alone has limitations, as the behavior of each individual user can vary significantly from what is “typical.”’ Thus, what is “natural” for one user may seem odd or “unnatural” for another user who prefers a different activity, and vice versa. It is unclear what is included within the scope of “natural behavior and non-natural behavior.”	Claim 20, lines 7-8 recite, “comparing real-time data of the detected at least one user’s behavioral parameter to historical data of at least one corresponding behavioral parameter…” As currently written, Claim 20 introduces “detecting at least one user’s behavioral parameter” in line 2 and subsequently claims, “the at least one user’s behavior parameter comprises a stroke length of the personal care device detected using an accelerometer.” However, it is unclear if method step of “comparing real-time data of the detected at least one user’s behavioral parameter to historical data of at least one corresponding behavioral parameter” is referring specifically to the “stroke length” or if it is referring to any of the “at least one user’s behavioral parameters.”	Claim 20, lines 12-13 recites, “determining a natural behavior and non-natural behavior depending on said comparison of the real-time data of the detected at least one user’s behavior parameter and the historical data of the at least one corresponding behavioral parameter.” As described on page 21, lines 14-15 of the Specification, “using a database alone has limitations, as the behavior of each individual user can vary significantly from what is ‘typical.’” Thus, what is “natural” for one user may seem odd or “unnatural” for another user who prefers a different activity, and vice versa. It is unclear what is included within the scope of “natural behavior and non-natural behavior.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1-10, 12, 14, 18, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al (WO2016/094327), herein referred to as Goldfarb, in view of DeBoer et al (US Patent 5, 687,481), herein referred to as De Boer.	Examiner notes Goldfarb discloses numerous examples of detecting a user’s behavioral parameter, comparing real-time data of that particular behavioral parameter to historical data of that corresponding behavioral parameter and determining if that behavioral parameter is natural or non-natural based on the comparison thereof. One such example is described below.	Regarding Claim 1, Goldfarb discloses a method of operating a hair removal personal care device comprising: 
	- detecting at least one user's behavior parameter (“[f]orce sensor 120 may be configured to sense a composite force, F, that includes both normal force, FN, and tangential force, FT. Normal force, FN, refers to the force a user applies to press blade cartridge 150 against the surface of the skin,” paragraph 0053, lines 1-3, and “[t]angential force, FT… refers to the force a user applies to blade cartridge 150 to cut hair across the surface of the skin, and is based, at least in part, on friction due to the blade 151 dragging on the surface of the skin,” paragraph 0064, lines 1-3) characterizing the user's behavior by at least one detector (using, for example, a force sensor 120) when handling the personal care device during a personal care treatment session (paragraph 0075), the at least one user’s behavior parameter may comprise at least one of skin contact pressure (normal force, FN,” paragraph 0053, line 2), stroke frequency of the personal care device (paragraph 0076, lines 5-9), stroke direction of the personal care device (paragraph 00112, lines 3-4 and paragraph 00114) or twisting of the personal care device (“hand motion acceleration” detected by an accelerometer - paragraph 0084), 	- comparing real-time data of the detected at least one user's behavior parameter to historical data of at least one corresponding behavioral parameter (Goldfarb states in paragraph 0073, lines 4-7, “microcontroller 160 stores to first memory 161 data indicative of the force applied; e.g., the force over a shave session; prior to blade cartridge 150 replacement. This provides a reference for a ‘dull’ blade 151 and provides another indicator to facilitate predicting blade attrition and end of life of blade cartridges 150” and further elaborates, “microcontroller 160 … is configured to calculate a force applied over several shaving sessions (e.g., ‘habitual’ average force),” paragraph 0075, lines 1-2, wherein the “’habitual’ average force” corresponds to the claimed “historical data”) wherein the historical data of the at least one corresponding behavioral parameter is representative of natural behavior (shaving with an applied force of ½ FN when the blade is ‘sharp’), non-natural behavior (shaving with an applied force of FN when the blade is ‘dull’) or both natural behavior and non-natural behavior, wherein the real-time data of the detected at least one user’s behavior comprises at least one of the skin contact pressure (normal force, FN,” paragraph 0053, line 2), the stroke frequency of the personal care device (paragraph 0076, lines 5-9), the stroke direction of the personal care device (paragraph 00112, lines 3-4 and paragraph 00114), or twisting of the personal care device (“hand motion acceleration” detected by an accelerometer - paragraph 0084), and
	- determining a natural behavior or non-natural behavior depending on said comparison of the real-time data of the detected at least one user’s behavior parameter and the historical data of the at least one corresponding behavioral parameter (Goldfarb states in paragraph 0075, lines 4-7, “the force a user applies using a new ‘sharp’ blade 151 may be equal to ½ FN, which displaces lever assembly as depicted in Fig. 2B. In contrast, the average force a user applies using an older ‘dull’ blade 151 make be equal to FN, which displaces the lever assembly 130 twice as far as depicted in fig. 2V. In this instance, the additional force against the skin a user applies to compensate for the additional friction of inefficiencies of ‘dull’ blade 151 is twice as much as ‘sharp’ blade 151.” Thus, the microprocessor is configured to collect data (force applied) from a current shave session and compare it to reference values of both natural behavior ; i.e., shaving with a ‘sharp’ blade with an applied force equal to ½ FN; and non-natural behavior; i.e., shaving with a ‘dull’ blade with an applied force equal to FN);	wherein upon detection of non-natural behavior, at least one working parameter of the personal care device is modified (a stopper is provided to reduce the travel distance of the lever assembly 130, as described in paragraph 0079), wherein upon modification of such at least one working parameter, at least one user's behavior parameter characterizing the user's behavior after modification of said working parameter is detected by the at least one detector when handling the personal care device after modification of the working parameter, wherein the real-time data of the detected at least one user's behavior parameter after modification of the working parameter is compared to the historical data of at the least one corresponding behavioral parameter, and upon such comparison, a determination of natural or non-natural behavior is again made. As set forth in paragraph 0079, “[t]he stopper may be set at various positions of known deflection that are used to calibrate [the] force sensor 120.” The stopper may be “set in a position that indicates a force threshold of ‘dull’ blade 151” (paragraph 0079, lines 3-4). Examiner notes the position of the stopper for indicating a “dull” blade may be set at a different location for different users. The microprocessor determines when a non-natural behavior is occurring and the stopper can be adjusted to stop deflection of the lever assembly at this point. The user continues to shave and the feedback from the at least one detector will determine if the force values are within the threshold or not.
	Goldfarb fails to specifically disclose at least one working parameter of the personal care device is modified upon detection of non-natural behavior during the personal care treatment session, wherein upon modification of such at least one working parameter, at least one user's behavior parameter characterizing the user's behavior after modification of said working parameter is detected by the at least one detector when handling the personal care device after modification of the working parameter, wherein the real-time data of the detected at least one user's behavior parameter after modification of the working parameter is compared to the historical data of at the least one corresponding behavioral parameter, and upon such comparison, a determination of natural or non-natural behavior is again made.	However, DeBoer teaches it is known in the art of operating a personal care device, i.e., hair removal devices such as electric shavers, to detect at least one user’s parameter characterizing a user’s behavior (i.e., skin contact force, col. 6, lines 29-30) using at least one detector (i.e., a force sensor, col. 6, lines 29-30) when handling the personal care device during a personal care treatment session (col. 6, lines 31-33), wherein at least one working parameter of the personal care device is modified during the personal care treatment (col. 6, lines 35-40) [emphasis added]. Additionally, DeBoer specifically states in col. 1, line 67- col. 2, line 4, “the cutting unit is adjustable by means of an electrical actuator which is controllable by an electrical control unit. Since the cutting unit is adjustable by means of the electrical actuator, the adjustment of the cutting unit can be changed automatically during a shaving operation.” The examiner interprets this statement to mean the personal care device of DeBoer is configured to continuously monitor at least one user behavior parameter and to adjust the actuator automatically during the shaving operation. Moreover, DeBoer states in col. 20, lines 51-55, “[a]n optimum balance between shaving performance and shaving comfort experienced is thus achieved both for users with a comparatively long average shaving time and for users with a comparatively short average shaving time.” The examiner interprets this statement to mean that the personal care device of DeBoer is configured to adjust its optimal operation configuration regardless of what feels natural for one user with respect to another user.	It would have been obvious to modify the method of operating a personal care device disclosed by Goldfarb with the teaching of DeBoer such that actuator that adjusts the stopper of Goldfarb is electrically actuated by an actuator electrically connected to the controller thereof so as to facilitate adjustment of at least one working parameter of the personal care device upon detection of non-natural behavior during the personal care treatment session, and wherein the user’s behavior after the modification is made, the personal care device continuously detects the user’s behavior parameter to automatically adjust the personal care device to maintain optimal shaving performance for a given user in order to improve “the balance between shaving performance and shaving comfort … by controlling the cutting unit in a suitable manner in dependence on the measured skin contact force” (col. 6, lines 37-40).
	Regarding Claim 2, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes said historical data of the at least one corresponding behavioral parameter is detected by the at least one detector during at least one previous personal care treatment session. Goldfarb states “microcontroller 160 … is configured to calculate a force applied over several shaving sessions (e.g., ‘habitual’ average force),” paragraph 0075, lines 1-2).
	Regarding Claim 3, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes said historical data of the at least one corresponding behavioral parameter comprises behavioral data detected for the same user during use of another personal care device (data gathered from using an old shaving cartridge may be utilized to determine historical data). Additionally, Goldfarb states, the “shaving system 100 may be an independent mountable electronic device that can be attached or clipped on to any hand-held razor” (paragraph 00123, lines 3-5), wherein “[o]ne advantage to [a] mountable electrical device to the hand-held razor is that the user can evaluate and compare different razors and select which razor best accommodates their shaving technique” (paragraph 00123, lines 6-8).
	Regarding Claim 4, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes the real-time data is compared with a combination of values of historical data of more than one behavioral parameter. The device of Goldfarb detects data correlating to skin contact pressure (paragraph 0073, lines 4-7 and paragraph 0075), contact threshold duration (paragraph 0090), number of strokes taken (paragraph 0076, lines 1-2), and “the number of times in a shaving session that an applied force exceeds the calculated average force applied over several shaving sessions (paragraph 0076, lines 2-4). 
	Regarding Claim 5, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes the at least one user’s behavior parameter and the at least one corresponding behavioral parameter each comprise a data pattern of at least one behavioral parameter. Goldfarb states, for example, “[o]ne advantage of sensing both a normal force and a tangential force is that the combination provides a force-based profile of each shaving stroke, which facilitates distinguishing a shaving stroke performed using a worn blade from a shaving stroke performed using a fresh blade with respect to each of performance, quality of shave, and shave stroke count” (paragraph 0088, lines 1-5). There are established patterns recognized by the microcontroller when observing real-time behavior parameters and historic behavior parameters wherein certain patterns correlate to shaving with a fresh blade and other patterns correlate to shaving with a dull blade. In this case, a user is more likely to perform natural movements with a fresh blade. Conversely, the user is more likely to act unnaturally when using a dull blade to shave.
	Regarding Claim 6, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes historical data associated with a classifier indicative of non-natural behavior or natural behavior are compared to the detected real-time data to identify a set of historical data closest to the detected real-time data, herein natural or non-natural behavior is determined on the basis of the classifier of the closest set of historical data. Goldfarb provides a “threshold” for various behavioral parameters that allow the device to adjust what is considered “natural” behavior for a specific user. Therefore, historical values outside of the threshold value may indicate that the user is performing non-natural behaviors because of a dull blade. This “learning” process on behalf of the device facilitates a more accurate estimate for predicting the blade attrition (paragraph 0090). 
	Regarding Claim 7, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes the at least one detector comprises at least one of the following detectors:
	a contact force detector (paragraph 0078, lines 1-2) for detecting the force at which the working head is pressed against user’s skin,
	a touch detector (i.e. “friction sensor,” paragraph 0085, lines 3-5) for detecting contact of the working head with a user's body,
	an acceleration detector (paragraph 0052, lines 6-7) for detecting acceleration of the personal care device, 	a rotation detector (i.e. “multi-axis displacement transducer,” paragraph 0066, lines 8-9) for detecting orientation of the personal care device in three dimensions,
	a stroke speed and stroke length detector (i.e. “multi-axis displacement transducer,” paragraph 0066, lines 8-9) for detecting a stroke speed and stroke length,
	a stroke density detector for detecting the number of strokes over a predetermined area of the body portion to be treated (paragraph 0052, lines 6-7 and paragraph 0107),
	a distance detector (i.e. “ultrasonic range finder,” paragraph 0082) for detecting the distance of the personal care device from the user’s skin,
	a detector for detecting pauses in the personal care treatment (the accelerometer measures changes in hand acceleration (paragraph 0084) which may be indicative of pauses in the personal care treatment process),
	a contact detector (force sensor 120) for detecting a contact area between the shaver head and the user's face (paragraph 0069, lines 1-3),
	a hair detector (paragraph 00107, lines 5-14) for detecting a hair property,
	a cutting activity detector (i.e. “a piezoelectric sensor,” pargraph 0086, line 3) for detecting cutting activity of the personal care device (“the piezoelectric sensor … attaches to one or more blades 151 to detect the deflection of each blade 151,” paragraph 0086, lines 3-4).
	Regarding Claim 8, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes the real-time data of the detected at least one user's behavior parameter and the historical data of the at least one corresponding behavioral parameter are input into a behavior determination algorithm (heuristic learning process for determining the contact duration threshold, as described in paragraph 0090) implemented in a control unit (microprocessor 160) of the personal care device, wherein the determination of natural behavior or non-natural behavior is made by said behavior determination algorithm during a personal care treatment session (paragraph 0075).
	Regarding Claim 9, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes the real-time data of the detected at least one user's behavior parameter and the historical data of the at least one corresponding behavioral parameter each comprise more than one behavioral parameter which are weighted differently by said behavior determination algorithm. While Goldfarb states other sensors may be present in addition to the force sensors, Goldfarb generally relies on the force sensors to detect user changes in the interactions between the user and the device to determine if the user’s behavior is natural or non-natural. Therefore, it can be said the information from the force sensors is given more weight than the other behavioral parameters.
	Regarding Claim 10, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes real-time data and historical data indicative of skin contact pressure is weighted higher than real-time data and historical data of other behavioral parameters. While Goldfarb states other sensors may be present in addition to the force sensors, Goldfarb generally relies on the force sensors to detect user changes in the interactions between the user and the device to determine if the user’s behavior is natural or non-natural.
	Regarding Claim 12, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes environmental/phvsiological data indicative of hair length (pargraph 00126, lines 7-11) are analyzed if a non-natural behavior is determined (paragraph 00129). The personal care device detects a decrease in the amount of hair cut by the blades during a stroke, indicative of a dull blade which leads the user to perform more, non-natural movements to complete the hair removal on a given area of skin.
	Regarding Claim 14, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes upon detection of non-natural behavior, feedback information is given to the user in response to non-natural behavior, wherein at least one user's behavior parameter characterizing the user's behavior after feedback is detected by the at least one detector when handling the personal care device, wherein the real-time data of the detected at least one user's behavior parameter after feedback is compared to the historical data of at the least one corresponding behavioral parameter, and upon such comparison, a determination of natural or non-natural behavior is again made. When the device detects non-natural behavior that may be associated with a dull blade, “a pop-up is displayed that facilitates the user to order a new replacement blade” (paragraph 0077, lines 12-13). Examiner notes the “microprocessor 160 is configured to store in first memory 161 the data indicative of the force applied between a new blade cartridge 150 and the skin during the first shaving session. This beneficially can be used as a baseline for a “sharp blade’ for subsequent shaving sessions” (paragraph 0074). In other words, when a new blade is introduced after non-natural behavior warrants the changing of the blades, the device detects the user’s behavior is now natural because the detector indicates force values correlating to the use of a sharp blade. 	
	Regarding Claim 18, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes the historical data of the at least one corresponding behavioral parameter is stored in an external database (paragraph 0045), a cloud (paragraph 0043, lines 5-7) or a storage on the personal care device (first memory 161, described in paragraph 0042).
	Regarding Claim 19, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes a deviation of the real-time data of the detected at least one user's behavior parameter from the historical data of the at least one corresponding behavioral parameter is used by a behavior determination algorithm (heuristic learning process for determining the contact duration threshold) implemented in a control unit (microcontroller 160) of the personal care device to identify one of the natural behavior or non-natural behavior (paragraph 0090). Concerning paragraph 0090, Examiner notes ‘natural’ stroke length varies greatly depending upon if the user is shaving their legs or their face.	Regarding Claim 21, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes feedback information is presented to the user regarding the determined natural or non-natural behavior via optical or acoustic signals (paragraph 0078, lines 4-7). Additionally, “the microcontroller 160 is configured to… display on a display a quantitative comparison between the total number of shaving strokes and a number of shaving strokes expected over the lifetime of blade 151,” paragraph 0091, lines 5-9).	Regarding Claim 22, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes the at least one user's behavior parameter comprises at least one of stroke direction of the personal care device (paragraph 00112, lines 3-4 and paragraph 00114) or twisting of the personal care device (“hand motion acceleration” detected by an accelerometer - paragraph 0084).		Regarding Claim 23, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes a method of operating a personal care device comprising:
	- detecting at least one user's behavior parameter characterizing the user's behavior by at least one detector when handling the personal care device during a personal care treatment session (as disclosed by Goldfarb and taught by DeBoer, it is known in the art of personal care devices to detect the behavior of the user, i.e., as indicated by skin contact pressure measured by the personal care device, during a personal care treatment session), the at least one user's behavior parameter comprises at least one of skin contact pressure, stroke frequency of the personal care device, stroke direction of the personal care device or twisting of the personal care device (disclosed by Goldfarb, as set forth above in the 103 rejection for Claim 1),
	- comparing real-time data of the detected at least one user's behavior parameter to historical data of at least one corresponding behavioral parameter, wherein the historical data of the at least one corresponding behavioral parameter is representative of the user’s natural behavior, non-natural behavior or both natural behavior and non-natural behavior, wherein the real-time data of the detected at least one user’s behavior parameter comprises at least one of the skin contact pressure, the stroke frequency of the personal care device, the stroke direction of the personal care device, or the twisting of the personal care device (disclosed by Goldfarb, as set forth above in the 103 rejection for Claim 1), and 	- determining a change in the user’s behavior from natural behavior to non-natural behavior based on said comparison of the real-time data of the detected at least one user's behavior parameter and the historical data of the at least one corresponding behavioral parameter (Goldfarb states in paragraph 0075, lines 4-7, “the force a user applies using a new ‘sharp’ blade 151 may be equal to ½ FN, which displaces lever assembly as depicted in Fig. 2B. In contrast, the average force a user applies using an older ‘dull’ blade 151 make be equal to FN, which displaces the lever assembly 130 twice as far as depicted in fig. 2V. In this instance, the additional force against the skin a user applies to compensate for the additional friction of inefficiencies of ‘dull’ blade 151 is twice as much as ‘sharp’ blade 151.” Thus, the microprocessor is configured to collect data (force applied) from a current shave session and compare it to reference values of both natural behavior ; i.e., shaving with a ‘sharp’ blade with an applied force equal to ½ FN; and non-natural behavior; i.e., shaving with a ‘dull’ blade with an applied force equal to FN).
	Regarding Claim 24, the modified method of operating a personal care device of Goldfarb substantially disclosed above includes the change in the user’s behavior from natural behavior to non-natural behavior occurs during the personal care treatment session (as taught by DeBoer in col. 1, line 67 - col. 2, line 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (WO2016/094327) in view of Bauer et al (US Publication 2017/0097758), herein referred to as Bauer.
	Regarding Claim 20, Goldfarb discloses a method of operating a personal care device comprising:
	- detecting at least one user's behavior parameter (“[f]orce sensor 120 may be configured to sense a composite force, F, that includes both normal force, FN, and tangential force, FT. Normal force, FN, refers to the force a user applies to press blade cartridge 150 against the surface of the skin,” paragraph 0053, lines 1-3, and “[t]angential force, FT… refers to the force a user applies to blade cartridge 150 to cut hair across the surface of the skin, and is based, at least in part, on friction due to the blade 151 dragging on the surface of the skin,” paragraph 0064, lines 1-3) characterizing the user's behavior by at least one detector (using, for example, a force sensor 120) when handling the personal care device during a personal care treatment session (paragraph 0075), wherein the personal care device further comprises “an accelerometer” (paragraph 0052, lines 6-7), wherein the accelerometer “detect[s] the strokes count as well as the hand motion acceleration, which might assist in indicating dullness based on excess force applied by the user” (paragraph 0084),	- comparing real-time data of the detected at least one user's behavior parameter to historical data of at least one corresponding behavioral parameter (Goldfarb states in paragraph 0073, lines 4-7, “microcontroller 160 stores to first memory 161 data indicative of the force applied (e.g., the force over a shave session) prior to blade cartridge 150 replacement. This provides a reference for a ‘dull’ blade 151 and provides another indicator to facilitate predicting blade attrition and end of life of blade cartridges 150” and further elaborates, “microcontroller 160 … is configured to calculate a force applied over several shaving sessions (e.g., ‘habitual’ average force),” paragraph 0075, lines 1-2, wherein the “’habitual’ average force” corresponds to the claimed “historical data”) wherein the historical data of the at least one corresponding behavioral parameter is representative of the user’s natural behavior (shaving with an applied force of ½ FN when the blade is ‘sharp’), non-natural behavior (shaving with an applied force of FN when the blade is ‘dull’) or both natural behavior and non-natural behavior, and
	- determining a natural behavior or non-natural behavior depending on said comparison of the real-time data of the detected at least one user’s behavior parameter and the historical data of the at least one corresponding behavioral parameter. Goldfarb states in paragraph 0075, lines 4-7, “the force a user applies using a new ‘sharp’ blade 151 may be equal to ½ FN, which displaces lever assembly as depicted in Fig. 2B. In contrast, the average force a user applies using an older ‘dull’ blade 151 make be equal to FN, which displaces the lever assembly 130 twice as far as depicted in fig. 2V. In this instance, the additional force against the skin a user applies to compensate for the additional friction of inefficiencies of ‘dull’ blade 151 is twice as much as ‘sharp’ blade 151.” Thus, the microprocessor is configured to collect data (force applied) from a current shave session and compare it to reference values of both natural behavior (shaving with a ‘sharp’ blade with an applied force equal to ½ FN) and non-natural behavior (shaving with a ‘dull’ blade with an applied force equal to FN).	Examiner notes that if the device detects that a person who typically shaves their legs using long strokes is shaving with many short strokes, as detected by the accelerometer, this may indicate that the blade is dull, forcing the user to perform non-natural behaviors with the device to complete their shave, as suggested in paragraph 0088. 	Goldfarb fails to specifically disclose the accelerometer is used to detect a stroke length as the at least one user’s behavior parameter, wherein the real-time data of the detected at least one user’s behavior parameter comprises at least the stroke length of the personal care device. 	However, Bauer teaches it is known in art of operating a personal care device to provide said personal care device with a “sensing system (212) including one or more engagement sensors such as a depression sensor, a gyroscope [and] an accelerometer” (paragraph 0025, lines 1-3), wherein the device is configured to detect a stroke length as one of the user’s behavioral parameters when operating the personal care device. In lines 35-46 of paragraph 0040, Bauer states the following measurements are capable of being taken by the device, “an average length of the actual device engagement time, … a speed of the handheld device 102, an acceleration of the handheld device 102, a distance traveled by the handheld device 102, an angle of the handheld device 102 relative to the user, … and/or force against a surface, such as the user’s skin.” Examiner notes that “a distance travelled by the handheld device 102” indicates “a stroke length” as claimed, wherein the microprocessor is also capable of determining a stroke length from a “length of actual device engagement time” and “speed of the handheld device,” wherein a given speed over a period of time it takes to complete a stroke is used to calculate a distance traveled over the length of the stroke.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the method of operating a personal care device as disclosed by Goldfarb above with the teaching of Bauer such that the accelerometer is used to detect real-time data with respect to a stroke length as one of the at least one user’s parameters in order to relay such “data related to the action taken by the handheld device” (Bauer, paragraph 0040, lines 50-51) to the user via a display (Bauer, paragraph 0041, lines 18-19). Examiner notes that the Goldfarb beneficially utilizes an accelerometer to determine if many short strokes are being taken due to the rapid hand motion acceleration imparted on the personal care device (Goldfarb, paragraph 0084). By incorporating the teaching of Bauer set forth above, the personal care device is provided with a more robust historical data set with which to compare real-time data. 
Response to Arguments
Applicant's arguments filed December 16, 2021 with respect to the rejection for Claim 20 have been fully considered but they are not persuasive. The Applicant argues that paragraph 0084 of Goldfarb does not provide support for the suggestion made by the examiner in the rejection. However, the examiner directs the Applicant’s attention to paragraph 0088, which more accurately provides the necessary support.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, the examiner maintains the position that the differences between natural and unnatural behavior may be different for different user’s with different shaving preferences, and thus, limitations related to the subject matter are indefinite.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        April 22, 202233



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        05/08/2022